People v Rivera (2015 NY Slip Op 00914)





People v Rivera


2015 NY Slip Op 00914


Decided on February 4, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 4, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
MARK C. DILLON
CHERYL E. CHAMBERS
COLLEEN D. DUFFY, JJ.


2012-09720
 (Ind. No. 1138/11)

[*1]The People of the State of New York, respondent,
vCiceron Rivera, appellant.


Marianne Karas, Thornwood, N.Y., for appellant.
Madeline Singas, Acting District Attorney, Mineola, N.Y. (Andrea M. DiGregorio and Pamela Kelly-Pincus of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Nassau County (Kase, J.), rendered September 27, 2012, convicting him of criminal contempt in the first degree, endangering the welfare of a child, unlawful fleeing a police officer in a motor vehicle in the third degree, and reckless driving, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that, contrary to the defendant's contention, it was legally sufficient to establish beyond a reasonable doubt the defendant's guilt of criminal contempt in the first degree. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15[5]; People v Danielson, 9 NY3d 342), we nevertheless accord great deference to the jury's opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410; People v Bleakley, 69 NY2d 490, 495). Upon reviewing the record here, we are satisfied that the verdict of guilt as to that count was not against the weight of the evidence (see People v Romero, 7 NY3d 633, affd 7 NY3d 911).
The defendant's contention that the trial court displayed bias in its treatment of the defense is unpreserved for appellate review (see CPL 470.05[2]; People v Prado, 4 NY3d 725, 726; People v Rodriguez, 111 AD3d 856, 859; People v Bedell, 84 AD3d 1733, 1734). In any event, the record does not support the defendant's claim of bias (see People v Rodriguez, 111 AD3d at 859; People v Persaud, 98 AD3d 527, 528; People v Argentieri, 66 AD3d 558, 559).
Viewing the record as a whole, the defendant was afforded meaningful representation, and, thus, was not deprived of the effective assistance of counsel (see People v Benevento, 91 NY2d 708; People v Baldi, 54 NY2d 137).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant's remaining contentions are without merit.
ENG, P.J., DILLON, CHAMBERS and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court